Citation Nr: 1517338	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO. 13-03 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, depression and alcohol dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from November 1986 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

Although the Veteran was scheduled for a Board hearing before a Veterans Law Judge in June 2013, he failed to appear and has not shown good cause as to why he missed the hearing. Accordingly, the hearing request is deemed withdrawn. 
38 C.F.R. § 20.702(d) (2014).

In January 2014, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for additional development, to include attempting to obtain additional treatment records and another VA medical opinion. For the reasons below, the AOJ has complied with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder was caused or aggravated by any event or incidence of active duty service, and the Veteran was not shown to have been diagnosed with psychoses to a compensable degree within one (1) year of separation from service.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and depression, have not been met. 38 U.S.C.A. 
§§ 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim. Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008. See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

A letter dated in April 2011 satisfied the requirements of the VCAA. Additionally, the record contains the Veteran's statements in support of his claim. The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that are relevant to the claim that have not already been obtained and associated with the record. 

VA's duty to assist has also been satisfied. The e-folder contains the Veteran's service treatment records, VA post-service treatment records and VA mental health examination reports/opinions dated February 2012, October 2012 and February 2014. 

Review of the February 2012 examination report shows that the examiner reviewed the claims folder, obtained a history of symptomatology and treatment from the Veteran and performed a comprehensive mental health evaluation. However, because his discussion concerning whether the Veteran's pre-service depression, substance abuse and alcohol abuse raised the issue of whether military service had permanently aggravated any of these conditions, an opinion from a second examiner was obtained in October 2012. 

In January 2014, the Board remanded the claim in order to obtain further clarification as to whether the Veteran entered military service with a pre-existing psychiatric disorder that was permanently aggravated by service. In February 2014, the examiner who performed the February 2012 examination again reviewed the Veteran's complete file, including additional VA clinical reports of the Veteran's ongoing mental health treatment. The examiner clarified his initial statement and provided a comprehensive explanation for his opinion that the Veteran's substance and alcohol abuse, which he emphasized was not a diagnosed psychiatric disorder, was not permanently aggravated during service, and that his current psychiatric disorder was not the result of any incident of service. The examination reports, taken as a whole, are adequate upon which to base a decision in this case. 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added). 

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as psychosis, when manifested to a compensable degree of 10 

percent or more within one year from the date of separation from service. 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2014). Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2014), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions. Id. § 3.304(b)(1). Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition. Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004). A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2014); 
38 C.F.R. § 3.306 (2014). Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996). If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection." Wagner, 370 F.3d at 1096. That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service. Id.

The Veteran alleges that he has a depressive disorder as a result of being administratively discharged prior to his expiration of term of service due to alcohol abuse. He also claims that his preexisting mental health disorders, including depression, were permanently aggravated beyond the course of their normal progression during service.

The Veteran's service treatment records show that, at the time of his May 1986 service enlistment examination, psychiatric findings were within normal limits. However, on his medical history report, he stated that he had spent time at an alcohol recovery center at age 16. His pre-service private treatment reports confirm that he was hospitalized for seven days in February 1984 for polydrug abuse/dependence. His service treatment records show several incidences of alcohol intoxication, including a July 1987 report, in which he was admitted to the hospital after reporting having been assaulted by bar bouncers. A January 1988 treatment report shows that the Veteran was hospitalized for eight days after being admitted to the emergency room with alcohol abuse, suicidal ideation and depression, which the Veteran alleged was a result of receiving an administrative early elimination discharge from service due to excessive alcohol use. 

At the time of his June 1988 separation examination, although the Veteran reported either then experiencing, or previously having experienced depression, psychiatric findings were again within normal limits with no diagnosis of a mental health disorder. During a July 1988 VA examination pursuant to a claim for service connection for back, hernia and finger disorders, he was found to be "mentally sound," and there is no indication that he reported having depression or any other psychiatric disorder.

Post-service treatment records from the VA Medical Center (VAMC) in Salt Lake City show that in December 2010, the Veteran was seen for complaints of memory problems, nightmares and violence/anger management. The clinician noted his past medical history included alcohol dependence and cannabis abuse. His Axis I diagnosis was generalized anxiety disorder, alcohol dependence, rule out schizoid personality disorder. He was also noted to be homeless. He was started on psychotropic medication and referred for mental health therapy/counseling. 

In February 2012, pursuant to the current appeal, the Veteran was afforded a VA mental health examination. The clinician diagnosed him with generalized anxiety disorder; major depression, chronic, currently severe, without psychotic features; and alcohol dependence. However, he opined that these conditions were less likely than not incurred in, or caused by the symptoms of depression and suicidal ideation with alcohol dependence that occurred in 1988 during service. 

The examiner noted that the Veteran had reported a history of heavy alcohol and illegal drug use dating back to before service, as well as being treated in a 30-day substance abuse program. The Veteran also reported that, as a result of having grown up in a household where he was physically and mentally abused, he began using alcohol at age 13 in order to help him avoid thinking about his problems. The examiner concluded that it was more likely that the Veteran's depression and anxiety disorders originated prior to service. However, he added that the consequence of being discharged from service had aggravated his depression and anxiety. 

In order to obtain clarification of the VA examiner's statement regarding a possible aggravation of a preexisting mental disorder, in October 2012, the Veteran's complete claims folder was reviewed by another VA examiner. Among the treatment reports discussed was an August 2012 VAMC record, in which the clinician had noted he had anxiety related to a report of childhood sexual abuse. 
The examiner noted that substance-related disorders can temporarily exacerbate mood disturbances, as can situational stressors, and opined that the Veteran's history was consistent with a historical, temporary exacerbation of depressed mood -- that most likely existed prior to service -- related to substance-related disorders during service (with onset of substance disorder in childhood) and related to the situational stressor of his pending discharge from service. Significantly, she noted that his historical situational aggravation needed to be distinguished from the concept of a permanent aggravation of pre-service depression, adding that there were numerous post-service stressors documented, including poor relationships, poor occupational history and a long history of ongoing substance-related disorders. 

The examiner concluded that there was no compelling evidence to support the Veteran's contention that situational stressors or his substance use during service caused a permanent aggravation of depressive symptoms beyond the natural course of the disorder; she specifically found that the contention of permanent aggravation was not supported. Rather, she opined that it was more likely that the Veteran's current diagnoses were reflective of the interplay of genetics with a hostile developmental environment during childhood, along with more recent situational stressors and prominent post-service drug abuse history. 

In February 2014, the examiner who performed the Veteran's February 2012 VA mental health examination reviewed his complete e-file, including updated VAMC reports showing ongoing treatment for his psychiatric disorders. First, he concluded that there was no evidence that the Veteran had an acquired psychiatric disorder during military service, as no mental disorder diagnosis appeared in any of his service treatment records except for alcohol dependence, continuous. He also noted that the Veteran had a pre-service history of alcohol dependence, adding that alcohol dependence "does NOT represent an acquired [psychiatric] disorder." (emphasis in original). Rather, he observed that there was no evidence that a non-substance use psychiatric disorder was acquired by the Veteran during his period of service, as there were no diagnoses of such. 


He added that non-specific notations in the service treatment records (one time for insomnia, depression) were not at all useful, as no information was provided about the onset, duration, causes, etc. The examiner also opined that there was no evidence that the Veteran's alcohol dependence was permanently worsened by service, adding that, per his February 2012 examination, the Veteran's post-service alcohol use varied a great deal and did not show that his time in the service made his alcohol use disorder worse.

As to the most appropriate diagnosis for the Veteran's current psychiatric disorder, the examiner opined that, as discussed in an August 2012 VA outpatient progress note, it was posttraumatic stress disorder (PTSD) from childhood trauma. He also opined that it was less likely than not that his current PTSD from childhood trauma was due to service, as this trauma had occurred before the Veteran joined the military. He further opined that there was no evidence in any of the treatment records that his PTSD from childhood trauma was aggravated by any in-service occurrence or event, or was otherwise related to military service.

The Veteran's current acquired psychiatric disorder was neither caused, nor aggravated therein by any event of military service. As noted above, two competent VA examiners, after reviewing the complete claims folder, including the Veteran's service and post-service treatment records, concluded that it was less likely than not that his current mental health disorders were caused or aggravated by service.

In addition, because there is no probative evidence showing that the Veteran was diagnosed with psychoses to a compensable degree within one year of separation from service, service connection for an acquired psychiatric disorder on a presumptive basis is not for application.

Moreover, there is no probative evidence showing that the Veteran sought or received treatment for, or was diagnosed with an acquired psychiatric disorder until more than 20 years after military service. The Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Here, the amount of time that passed following service without any documented complaint or treatment for a mental health disorder is evidence that weighs against the Veteran's claim on a direct basis. 

In addition to the medical evidence, the Board has also considered the Veteran's personal statements in support of his claim. The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge. See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). As feelings of depression or anger are emotions that the Veteran, as a layperson, is competent to report, his assertions are entitled to some probative weight.

However, although the Veteran is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury during service. See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, where there is assertion of continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition"), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997). Here, the fact remains that the only probative medical opinions of record fail to relate the Veteran's current, preexisting acquired psychiatric disorders to any aspect of military service, including his claim of aggravation as a result of receiving an administrative discharge. The Board finds the opinions of the VA examiners to be the most probative evidence of record as to the etiology of the Veteran's current disorder and outweigh the Veteran's lay assertions.

Regarding the Veteran's assertion of service connection for an acquired psychiatric disorder to include a worsening of alcohol dependence, the law prohibits such an award. See section 8052 of the Omnibus Budget Reconciliation Act ("OBRA") of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibiting, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse; see also section 8052 ((amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of an individual's own willful misconduct, including abuse of alcohol or drugs)).  38 C.F.R. §§ 3.1(m), 3.301(d). 

Accordingly, the appeal will be denied. 


ORDER

Service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and depression and alcohol dependence, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


